                                                                               U.S. DISTRICT COURT
                                                                           NORTllERN DISTRICT OF TEXAS
                                                                                    FILED
                        IN THE UNITED STATES DISTRICT OURT
                             NORTHERN DISTRICT OF TEXA                           DEC 2 Q 2018
                                 FORT WORTH DIVISION

CASSANDRA R. BRADFORD-WILSON,                     §                         CLERK, U.S. DISTRICT COURT
                                                  §
                Plaintiff,                        §
                                                  §
VS.                                               §    NO. 4:18-CV-968-A
                                                  §
SMILE BRANDS, ET AL.,                             §
                                                  §
               Defendants.                        §


                             MEMORANDUM OPINION AND ORDER

        On December 6, 2018, plaintiff, Cassandra R. Bradford-Wilson

 ("Bradford-Wilson"), filed a complaint against defendants, Smile

Brands, Monarch Dental, Sandra Horner,                      "C.N. Depak," Debra

Coleman,      "Jenny," Dawn Mathison,                 "Dr. Coleman," and "Dr. Patel."i

Having considered the complaint and applicable authorities, the

court finds that Bradford-Wilson's claims should be dismissed for

lack of subject matter jurisdiction.

                                                 I.

                                    Plaintiff's Claims

        On December 6, 2018, Bradford-Wilson filed her original

complaint against defendants in this court. Bradford-Wilson

alleges that, during a series of medical appointments at Monarch

Dental, defendants caused her physical pain and emotional

distress. Bradford-Wilson contends that, by causing her such pain




        'Bradford-Wilson does not provide the full names of"C.N. Depak," "Jenny," "Dr. Coleman," or
"Dr. Patel." She mentions that "Jenny" is the office manager of Monarch Dental.
and distress, defendants committed, under Texas law, the torts of

assault and battery,    intentional infliction of mental and

emotional distress, professional medical negligence, and

professional medical malpractice. She also claims that, by

causing her pain and distress, defendants violated the Eighth

Amendment to the United States Constitution. Bradford-Wilson

claims that 42 U.S.C.   §   1983 provides her a right of action

against defendants for these alleged violations. Bradford-Wilson

further alleges that,   in breach of contract, defendants failed to

perform the dental work she hired them to perform.

     In her complaint, Bradford-Wilson lists her address and

defendants' addresses. Bradford-Wilson's address is in Arlington,

Texas; Smile Brands' and Dawn Mathison's addresses are in Irvine,

California; and the other defendants' addresses are in Bedford,

Texas.

     Bradford-Wilson argues that this court has subject matter

jurisdiction pursuant to 28 U.S.C.      §§   1331, 1343 (a) (3), and 1367.

                                  II.

                   Applicable Legal Principles

     "If the court determines at any time that it lacks subject-

matter jurisdiction, the court must dismiss the action." Fed. R.

Civ. P. 12 (h) (3). The complainant bears the burden of alleging

facts demonstrating that the court has jurisdiction. Renne v.


                                   2
Geary, 501 U.S. 312, 316       (1991). Federal courts presume that they

lack jurisdiction "unless the contrary appears affirmatively from

the record." Id.

     This court has "original jurisdiction of all civil actions

arising under the Constitution, laws, or treaties of the United

States." 28 U.S.C.   §   1331. Such actions include actions filed

pursuant to 42 U.S.C.     §   1983, which provides plaintiffs a right

of action against defendants who, acting under color of state

law, violate their federal constitutional or statutory rights.

Another jurisdictional statute, 28 U.S.C.            §   1343 (a) (3), also

gives this court jurisdiction over such actions.

     This court also has original jurisdiction over actions where

the matter in controversy is between citizens of different states

and exceeds $75,000. 28 U.S.C.      §       1332. Every plaintiff's

citizenship must be diverse from every defendant's citizenship.

Lincoln Prop. Co. v. Roche, 546 U.S. 81, 89 (2005).

                                    III.

                                  Analysis

     Bradford-Wilson has failed to allege facts sufficient to

establish subject matter jurisdiction under either of our

jurisdictional statutes.

     First, Bradford-Wilson alleges that defendants violated her

Eighth Amendment rights. Her authority to sue for redress of such


                                        3
rights. is provided by 42 U.S.C.     §   1983, which requires that

defendants have acted under color of state law. But, she does not

allege that defendants acted under color of state law. It appears

that defendants are private individuals or corporations acting

independent of any state authority, and Bradford-Wilson has

pleaded no facts that would support a different conclusion. For

this reason, she has not alleged a violation of federal law which

would support a finding of federal question jurisdiction under 28

U.S.C.    §   1331. For the same reason, she has not pleaded facts

sufficient to establish jurisdiction under 28       u,s.c.   §


1343 (a) (3).

        Bradford-Wilson also failed to allege that her citizenship

is diverse from each defendant's citizenship. As a result, she

has failed to establish diversity jurisdiction under 28 U.S.C.           §

1332.

                                   IV.

                           Conclusion and Order

        Because Bradford-Wilson failed to allege facts demonstrating

that this court has subject matter jurisdiction, this court finds

that her claims should be dismissed. Therefore,

        The court ORDERS that Bradford-Wilson's claims against

defendants, Smile Brands, Monarch Dental, Sandra Horner,         "C.N.




                                    4
Depak," Debra Coleman,   "Jenny,• Dawn Mathison,   "Dr. Coleman," and

"Dr. Patel," be, and are hereby, dismissed.

     SIGNED December 20, 2018.




                                 5
